Title: To John Adams from Timothy Pickering, 26 August 1797
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philadelphia August 26. 1797

On the 24th, two messengers arrived with dispatches from Mr. Ellicott and lieutenant Pope, dated the 27th & 28th of June, at the Natchez. Copies of those addressed to me I have now the honor to inclose. The Secretary of War informed me that he should, for want of time, transmit to you his originals from lieut. Pope. We have conversed together on their contents; but conceiving nothing to be in the power of the Executive, beyond the orders and advice transmitted to Mr. Ellicott & lieut. Pope by their former Messengers, while you were in this city, we have concluded to send back the present messengers, without delay. For the greater safety, I will send to Mr. Ellicott triplicates of my letters forwarded by his two former seperate messengers.
From the conduct of the Spanish Governors, as exhibited in the documents laid before Congress, as well as those now received, particularly the Baron de Carondelet’s proclamation of the 31st. of May, it may be concluded that they are acting without explicit orders from Spain. This proclamation, I think, clearly shows that their measures have been taken on an expected war between the United States and France, grounded on information from the Chevalier de Yrujo, and the American news-papers. This proclamation farther confirms (tho’ confirmation was not wanted) the obvious opinion, that all the reasons advanced by the Baron and Govr. Gayoso, for retaining the posts, and delaying the running of the boundary line, were mere pretences: for the Baron, in his proclamation, abandoning all those pretences, except that of the British expedition from Canada, makes a security against this the single condition for delivering up the posts. He mentions, indeed, the explanatory article of the British treaty, as if that gave the British some new right, contrary to our treaty with Spain, in relation to the navigation of the Mississipi: but in my letter of the 17th of May, to the Chevalier de Yrujo, it is demonstrated that the Baron’s and the Chevalier’s ideas on this subject are perfectly visionary, or perverse. That letter, being among the printed documents, has already been forwarded to Mr. Ellicott, who will know how to apply it in his future intercourse with the Spanish Governors. I shall call his attention to it. I shall also send him a copy of my answer to the Chevalier de Yrujo’s letter of the 11th of July, which I am getting printed (tho’ not for publication) and of which I inclose a manuscript copy for your perusal. I hope it will meet your approbation, as it did that of the Secretary of War and of the Attorney General. I was only sorry to spend my time in writing so lengthy an answer to a letter which in itself merited little attention, while its indecency required a severe reprobation. If the Baron de Carondelet ever believed in the pretended Canada expedition, we might suppose that the evidence of its non-existence contained in this answer, might remove his apprehensions: but it is plain, from the whole history of this Mississippi business, that the Spanish measures are not in any degree influenced by the reality of facts and a conviction of the truth. It is therefore probable, that they will continue to hold the posts and delay running the boundary line, until the Baron de Carondelet shall believe that the differences between the United States and France will be adjusted without war. Nevertheless, I think it will be right for Mr. Ellicott and the commanding officer of our troops at the Natchez, to seize every occasion, amicably and by argument, to induce a surrender of the former, and a commencement & prosecution of the latter: and I shall recommend it accordingly.
With the letter from Mr. Ellicott of the 27th of June, I received one of an earlier date (may 27th) which expresses his conviction that the Spanish Governors do not intend to commence the running of the boundary line, in any reasonable time. In the same letter he says that he has received very satisfactory accounts that the Spanish agents and traders have for eight months past been tampering with the Chickasaws and Choctaws to induce them to prevent the treaty with Spain being carried into effect: but he thinks with little success.
I have the honor to be, / with great respect, / sir, your most obt. servant,
Timothy Pickering